DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on May 26, 2021, and an Information Disclosure Statement filed on August 6, 2021.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 8, and 15 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first two paragraphs of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Claim 4 recites wherein the one or more constraints of the view selector include a universal constraint that matches any instance of a view property type, but “universal constraint” in not mentioned anywhere in the instant Specification (or in the parent applications).  The closest description in the instant Specification appears to be “don’t care” or “blank” constraints (see Specification as published, ¶¶ 0106, 0108, 0110) but it is not clear if these terms are intended to be interchangeable.  Applicant is invited to further clarify the claims (or to point to sufficient support in the instant Specification) to ensure that the recited features are supported and interpreted in the intended manner.
	Claim 5 is dependent upon Claim 4 and does not cure the deficiencies of Claim 4 discussed above, thus Claim 5 is rejected under the same rationale as Claim 4.  Claims 11, 12, 18, and 19 are directed to a non-transitory computer-readable storage medium and a computing apparatus comprising steps and/or features recited in Claims 4 and 5, respectively, and are thus rejected under the same rationale as those claims, above.


5.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 5 (and similarly, Claims 12 and 19) recites “the universal property constraint," but there does not appear to be a sufficient antecedent basis for “the universal property constraint” in the claim.  Note that Claims 4 and 5 introduce and reference a “universal constraint” but it is not clear if the “universal property constraint” refers to the same or different constraints than “universal constraint.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (hereinafter Kaufman), US 2014/0282218 A1, published on September 18, 2014 (provisional Application filed on March 14, 2013).
With respect to independent Claim 1, Kaufman teaches a method for modifying views associated with a user interface display of an application at runtime on a client device, the method comprising: 
storing one or more information structures that associate a view modification indicator with a view selector, wherein the view modification indicator describes a modification that can be applied to one or more views, and the view selector indicates one or more constraints to be matched to select views of the application for modifying using the view modification indicator, the views displayed in response to a user input trigger event (see Figs. 8 and 12, ¶¶ 0162-65, 0170, 0180, 0182, 0185-88, 0190, 0194, 0198, showing various views that are special templates used to display items from collections, a view comprising fixed view elements, data components, calculated components, conditional view elements, data validation rules, and/or dynamic layout rules and anchors dependent on view conditions, and further showing that a view can be matched to an item to be displayed based on various attributes, such as name, context, class, or other parameters). 
evaluating, in response to an occurrence of the user input trigger event during execution of the application, the view selector with one or more views to be displayed by the application based on the occurrence of the user input trigger event, evaluating the view selector comprising determining whether one or more constraints of the view selector matches properties of the one or more views (see ¶¶ 0163-64, 0170-71, showing that when user navigates between different blog records which may have multiple formats (i.e., text, image, video), the view used for display may change from item to item based on the item’s attributes or conditions; see also ¶¶ 0180, 0182, 0185-88, 0190, 0193-94, showing view-to-item matching where multiple views my correspond to an item/item type and the view is matched based on a conditional selector; see also ¶ 0123, showing that when a trigger is activated (i.e., a change which affects the page layout, such as adding or removing a component, adjusting a component’s size, moving a component, etc.) a Dynamic Layout Manager is activated which may result in a different view being selected for a particular component based on the corresponding attributes or conditions). 
perform, responsive to determining that the one or more constraints of the view selector matches the properties of the view, the modification described by the view modification indicator on the view (see ¶¶ 0163-64, 0170, 0180, 0182, 0187-89, 0208, showing that in response to an item being matched to a view the modification described by the view is applied – for example, in a blog page, a view particular to an item/item type (i.e., text, image, or video) would be applied resulting in alteration of the display format according to the view).

Kaufman does not appear to explicitly recite storing one or more information structures that associate a view modification indicator with a view selector but a skilled artisan would understand that a view described in Kaufman has corresponding elements and components, and a skilled artisan would understand that such elements and components would be stored in a data structure (see, for example, ¶¶ 0187-88).  Further clarification of the “information structure” is needed in the claim to ensure that it is interpreted in a particular manner.


With respect to dependent Claim 2, Kaufman teaches method of claim 1, as discussed above, and further suggests wherein the user input trigger event comprises a user interaction with a user interface element of the view (see ¶ 0163 and discussion of Claim 1, above).

With respect to dependent Claim 3, Kaufman teaches method of claim 1, as discussed above, and further suggests wherein performing the modification described by the view modification indicator comprises modifying a user interface element of the view (see ¶¶ 0163-65, 0170, 0186-90 and discussion of Claim 1, above).

With respect to dependent Claim 4, Kaufman teaches method of claim 1, as discussed above, and while Kaufman does not appear to explicitly recite wherein the one or more constraints of the view selector include a universal constraint that matches any instance of a view property type (but see § 112a rejection, above), Kaufman teaches a view inheritance module enabling a view to inherit from other views with additions, deletions, and changes applied (see ¶ 0166; see also ¶ 0126-30).

With respect to dependent Claim 5, while Kaufman does not appear to explicitly recite wherein the properties of a first proportion of views of the application match the one or more constraints of the view selector including the universal constraint, the first proportion greater than a second proportion of views of the application that match one or more constraints of an additional view selector that do not include the universal property constraint (see discussion of Claim 4, above), Kaufman teaches that multiple views can match for the same item and further teaches that a view priority manager may be utilized to determine which view is selected (see ¶ 0208-09).  Further clarification is needed in the claim with respect to “universal constraint” and “universal property constraint” to ensure that these limitations are interpreted in the intended manner.

With respect to dependent Claim 6, Kaufman teaches method of claim 1, as discussed above, and further suggests wherein the one or more constraints of the view selector comprise one or more of visual property constraints or structural property constraints (see ¶ 0165).

With respect to dependent Claim 7, Kaufman teaches method of claim 6, as discussed above, and further suggests wherein the structural property constraints include layout properties (see ¶ 0165, showing conditional dynamic layout elements dependent on view conditions).


With respect to Claims 8-20, these claims are directed to a non-transitory computer-readable storage medium and a computing apparatus comprising steps and/or features recited in Claims 1-7, respectively, and are thus rejected under the same rationale as those claims, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179